DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn a liquid composition comprising VEGF antagonist a buffer and stabilizer, claimed in claims 29-35 and 39-42 in the reply filed on 7/11/22 is acknowledged. Election was made without traverse of aflibercept, sodium phosphate and sucrose. 
Claims 36-38and 43-49  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 29-49 are pending.
Claims 29-35 and 39-42 read on the elected Group I and species and are under consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Furfine et al. (USPN 7,608,261). 
Furfine et al. teach ophthalmic formulations of VEGF specific fusion protein antagonist suitable for intravitreal administration to the eye. Furfine et al. teach the formulations include stable liquid formulations and a lyophilizable formulations (Abstract). Furfine et al. claims an ophthalmic formulation of a VEGF antagonist comprising (claim 1):
a) 1-100 mg/ml of VEGF antagonist, meeting the limitation of claim 29 (1). The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
b) 0.01-5% of one more organic co-solvents, which his one or more of polysorbate, PEG and propylene glycol;
c) 30-150mM of a tonicity agent selected from sodium chloride or potassium chloride. With respect to the limitation “wherein the liquid composition does not comprise sodium chloride”, claim 1 lists the suitable tonicity agents in the alternative “OR” and does not state or suggest that both options are required (NaCl and KCL). As such, wherein KCL is selected, the composition does not need to comprise NaCl. Therefore, one of ordinary skill can easily envisage the formulation comprising the VEGF antagonist with KCL as the tonicity agent.
d) 5-40mM sodium phosphate buffer, meeting the limitation of claim 29 (2). The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 29 (3) and 34, Furfine et al. claim the formulation of claim 1 further comprises 1-7.5% of a stabilizing agents selected from the group consisting of sucrose, sorbitol, glycerol, trehalose or mannitol, pH between 5.8-7.0 (claim 2). In addition to the teachings above, Furfine et al. teach a lyophilizable formulation of a VEGF specific fusion protein antagonist comprising 5-50 mg/ml of the antagonist, 5-25 mM buffer such as phosphate buffer, 0.01-0.15% of an organic co-solvent, and optionally 1-10% of a stabilizing agent (col. 3, last para.). The concentration of the stabilizing agent is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Furfine et al. teach and claim the stabilizer at a concentration of 1-10%. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration, to arrive at the dose ranges of claim 29(3).
With respect to claim 30, Furfine et al. claim 1-100 mg/ml of VEGF antagonist (claim 1) and also teach a lyophilizable formulation of a VEGF specific fusion protein antagonist comprising 5-50 mg/ml of the antagonist (col. 3, last para.).
With respect to claim 31, Furfine et al. teach and claim the composition at a pH of 5.8-7.0.
With respect to claims 32 and 33, Furfine et al. claim the composition comprises 5-40mM sodium phosphate buffer (claim 1). 
With respect to claim 35, Furfine et al. also claim the formulation of claim 1 further comprises a stabilizing agent selected from the group consisting of sucrose, sorbitol, glycerol, trehalose or mannitol, pH between 5.8-7.0 (claim 2). 
With respect to claim 42, Furfine et al. teach the formulations are suitable for intravitreal administration to the eye (Abstract). 


Claims 29-35 and 39-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Furfine et al. (USPN 7,608,261) in view of Tesar et al. (“Protein engineering to increase the potential of a therapeutic antibody Fab for long-acting delivery to the eye” mAbs 2017, vol. 9. No. 8; 1297-1305, published Sept.14, 2017). 
The teachings of Furfine et al. are presented above in detail. Furfine does not disclose the formulation is isotonic or the osmotic pressure of the formulation. However, the teachings of Tesar et al. cure these deficiencies.
Tesar et al. teach intravitreal formulations (Abstract and Introduction). Tesar et al. that therapeutic agents administered to the eye via intravitreal injection must be isotonic in order to minimize intraocular pressure changes and the potential for retinal edema and detachment (p. 1302, 1st col, last para.).
With respect to claims 29 and 40, it would have been obvious to a person of ordinary skill in the art at the time of the invention to create the intravitreal formulation of Furfine et al. as isotonic with an osmotic pressure of 200-400 mOsm/kg because Tesar et al. teach that therapeutics administered to the eye must be isotonic to minimize intraocular pressure changes. Therefore, a person of ordinary skill in the art would be motivated to minimize damage to the eye. There is a reasonable expectation of success given that intravitreal formulation are well known in the art and a osmotic pressure of 200 to 400 mOsm/kg is isotonic. 

Claims 29-39 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Furfine et al. (USPN 7,608,261) in view of Sophie et al. (Biol Ther (2012) 2:3).
The teachings of Furfine et al. are presented above in detail. Furfine et al. does not teach the VEGF antagonist is Aflibercept. However, the teachings of Sophie et al. cure this deficiency.
In addition to the teachings above, Furfine et al. teach that a VEGF antagonist is a compound capable of blocking or inhibiting VEGF (col. 5, 1st col.). Furfine et al. further teach the formulations are stable (col. 6, lines 29-31).
Sophie et al. teach aflibercept (VEGF Trap-Eye) binds to VEGF-A with a higher affinity that other anti-VEGF molecules and is effective in the treatment of neovascular AMD and possible has a longer duration of action (Results).
With respect to claim 41, It would have been obvious to a person of ordinary skill in the art to substitute the aflibercept as the VEGF antagonist in Furfine et al.  MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include the rationale that simple substitution of one known element for another to obtain predictable results. To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

In the instant case, Furfine et al. differs from the instant claims by the substitution of a VEGF antagonist. The functions of the VEGF antagonists are well known in the art. For example, Furfine et al. teach a VEGF antagonist is a compound capable of blocking or inhibiting VEGF. One of ordinary skill in the art could have substituted the aflibercept of Sophie et al. for the VEGF antagonist of Furfine et al. with a reasonable expectation of success given they are both VEGF antagonists formulations that are suitable for intravitreal administration. Moreover, a person of ordinary skill in the art would look to the teachings of Furfine et al. that broadly teaches formulations comprising a VEGF antagonist and be motivated to try aflibercept in the formulation to make the aflibercept more stable. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-35 and 39-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 22, 24-27, 29-31, 33-36, 38 and 41-42 of copending Application No. 17/274,834 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claim a liquid composition comprising 5 mg/ml of a protein, a stabilizer, a surfactant with a pH of 4 to 8, wherein the stabilizer is selected from mannitol, sorbitol, xylitol, and glycerol, trehalose, sucrose, glucose and mannitol, wherein the stabilizer does not comprise NaCl, wherein the liquid composition is isotonic, wherein the protein is a VEGF antagonist, wherein the VEGF antagonist is aflibercept (claims 1-4, 22, 24-27, 29-31, 33-36, 38 and 41-42), anticipating the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/           Examiner, Art Unit 1654